Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Species A2) R1 and R2 together form a divalent radical R4, and Species B5) a composition containing silane groups in the response to species election requirement filed August 18, 2021 is acknowledged.  The traversal is on the ground(s) set forth in Applicant’s response.  This is not found persuasive because of the following reasons: 
	For Species A), Examiner notes that a linear amidine is classified in C07C257/10; while a cyclic amidine is classified in C07D239/04. 
	For Species B), Applicant contented that “highly alkaline organic compounds such as amidine is well known to cure polyurethanes, silicones, compositions based on silane-functional organic polymers, and even epoxies is [are] readily catalyzed by highly alkaline compounds such as amidines. This has been established for a long time and is common knowledge in the field.” and “Claim 10 is well known for all recited species. The present invention offers an especially optimized novel catalyst that however still belongs to the known field of amidine catalysts.” To this end, Applicant appears to admit on the record that the Species B1) to B5) are obvious variants with respect to employing the presently claimed amidines as reaction catalysts. Should Applicant still maintain the foregoing ground of traverse, Applicants are reminded that if the Examiner finds one of the species among B1) to B5) unpatentable over the prior art, the admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL. 

2.	Since the elected species are free of prior art, a search extended to the rest of species has been performed. Now, Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 8, R3 and R4 are not defined.

5.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 6 below.

Allowable Subject Matter
6.	Claims 1-7 and 9-15 are allowed.
	Matsushita (US 2009 0281236) discloses a curable composition comprising A) an organic polymer having a silicon-containing group capable of crosslinking by siloxane bond formation, B) a silanol condensation catalyst (e.g., imidazolines, tetrahydropyridmidines, etc.), and C) an adhesion promoter containing an epoxy group-containing silane coupling agent (e.g., 3-glycidoxypropyltrimethoxysilane, etc.) ([0018]-[0040], [0135] and [0143]) However, Matsushita does not teach or fairly suggest the presently claimed amidine. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
September 8, 2021
		         /KUO LIANG PENG/                              Primary Examiner, Art Unit 1765